Citation Nr: 1449511	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-44 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.  

2.  Entitlement to a compensable initial rating for bilateral hearing loss.  

(The issues of entitlement to service connection for posttraumatic stress disorder and for vertigo are addressed in a separate Board decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from May 1970 to January 1972 and from October 1972 to October 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for bilateral hearing loss and assigned a noncomepnsable rating; it also denied the claim for service connection for a respiratory disorder.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013; that hearing was limited to the issues listed above.  A transcript of the hearing is in the Veteran's file. 

In a January 2014 decision, the Board considered five issues.  First, the Board granted service connection for a left knee disability; that issue is no longer before the Board.  Second, the Board remanded the two issues listed above for further development.  The Board also remanded the issues of entitlement to service connection for PTSD and for vertigo in order that the Veteran could be scheduled for a hearing on these issues.  Though the Veteran had filed a substantive appeal on these issues, as they had not been certified at the time of the earlier November 2013 hearing, the undersigned VLJ did not take testimony on these issues.  The Veteran has since had a hearing before a separate VLJ on these issues, and they are addressed in a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2014 remand, the Board directed that, following the ordered development, the Veteran's claims be readjudicated.  The ordered examinations were conducted, but no supplemental statement of the case was ever prepared.  The Board's directives have not been followed, and the case must be remanded.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal for the issues of entitlement to service connection for a respiratory disorder and for a compensable initial rating for bilateral hearing loss.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



